Citation Nr: 1435913	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO).

He requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  The hearing was scheduled for June 16, 2014, but in May 2014, so the month prior, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2014).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, however, the claim requires further development before being deciding on appeal, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The record on appeal contains medical opinions concluding that, although the Veteran was exposed to loud noise and sustained consequent injury (acoustic trauma) during his military service, his current hearing loss is not a consequence because hearing thresholds were normal when separating from service.  It was also suggested that, post service, there was a history of excessive recreational noise exposure while trapshooting.

The VA examiners failed to take into account the Veteran's apparent contention, however, voiced during his evaluation in February 2010, that he had been experiencing gradual hearing loss ever since his service.

The level of hearing acuity when he entered service is unknown.  On separation examination in August 1958, however, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

The standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for ratable hearing loss disability found at 38 C.F.R § 3.385 is based on ISO rather than ASA units.  The audiometric data from during the Veteran's service therefore is presumed to have been reported in ASA units.  Thus, the military audiogram findings must be converted from ASA to ISO units.

Converting the August 1958 audiometric results from ASA to ISO reveals that pure tone thresholds, in decibels, instead were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

20
LEFT
30
25
25

20

So there was hearing loss in each ear, meaning bilaterally, when the Veteran separated from service.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Moreover, according to Hensley, 

there need not have been sufficient hearing loss at that time to have constituted an actual ratable disability according to 38 C.F.R. § 3.385; instead, the Veteran need only now satisfy the requirements of this VA regulation, not necessarily then, and have competent and credible evidence linking his current hearing loss to his service - as opposed to other ("intercurrent") causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Thus, given the indication of bilateral hearing loss when separating from service, and the Veteran's reports of gradually decreasing hearing acuity ever since, it is possible that his hearing loss began during or as result of his service.  Additional medical comment therefore is needed concerning this possibility.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA audiologic examination for supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) there was a threshold shift in the Veteran's hearing acuity during his service and, if so, the likelihood (very likely, as likely as not, or unlikely) that his current bilateral hearing loss is attributable to or the result of his service, in particular, the noise exposure he had during his service versus since as a civilian.  

In providing this opinion, the examiner is reminded that the Veteran is competent to comment regarding subjective symptoms and, therefore, is competent to report progressively worsening hearing in service and since.  

Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

The examiner must review the relevant evidence in the claims file in conjunction with the examination and indicate in the examination report whether the requested review took place.  It is most essential the examiner provide explanatory rationale for the opinion, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



